
	
		I
		112th CONGRESS
		1st Session
		H. R. 3447
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Quigley
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require proprietary institutions of higher education
		  to derive not less than 10 percent of such institutions’ revenues from sources
		  other than veterans’ education benefits or funds provided under title IV of the
		  Higher Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Education Protection
			 Act.
		2.Revision of 90–10
			 rule
			(a)Revision of
			 90–10 ruleSection 487(a)(24)
			 of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(24)) is amended by
			 inserting after other than the following: veterans’
			 education benefits (as defined in section 480(c)) or.
			(b)Conforming
			 amendmentThe heading for subsection (d) of section 487 of the
			 Higher Education Act of 1965 (20 U.S.C. 1094(d)) is amended by inserting after
			 non-title
			 IV the following: and non-Veterans’ education
			 benefits.
			3.Effective
			 dateThe amendment made by
			 section 2 shall be effective July 1, 2012.
		
